FRANK LLP                                                                                   370 LEXINGTON AVENUE
                                                                                            SUITE 1706
                                                                                            NEW YORK, NY 10017
ATTORNEYS AT LAW
                                                                                            212 682 1853
                                                                                            212 682 1892 FAX
                                                                                            gfrank@frankllp.com
                                                                                            www.frankllp.com



                                                                         February 6, 2020


    VIA ECF & EMAIL

    Hon. Paul G. Gardephe, U.S.D.J.
    United States District Court
    Southern District of New York
    40 Foley Square, Room 2204
    New York, NY 10007

    Re:    Michelo et al. v. Nat’l Collegiate Student Loan Trust 2007-2 et al., 18-CV-1781 (PGG)
           Bifulco et al. v. Nat’l Collegiate Student Loan Trust 2004-2 et al., 18-CV-7692 (PGG)


    Dear Judge Gardephe:

           We represent Plaintiffs in the above-referenced cases, and write jointly following
    consultation among all Parties, pursuant to Rules I.A and IV.F of this Court’s Individual Rules of
    Practice in Civil Cases.

             Attached is a stipulation and proposed order (the “Stipulation”) regarding the
    Confidentiality Agreement and Protective Order (the “Protective Order”) previously entered in
    this litigation. (Michelo ECF No. 92; Bifulco ECF No. 48).

            The Stipulation will facilitate timely third-party production pursuant to Rule 45 subpoenas
    that Plaintiffs have issued.

           Counsel for these third parties has agreed to the terms of the Stipulation.
FRANK LLP
  Hon. Paul G. Gardephe
  February 6, 2020
  Page 2


  Respectfully submitted,


   FRANK LLP                          LOCKE LORD LLP

    /s/ Gregory A. Frank               /s/ R. James DeRose, III
   Gregory A. Frank (GF0531)          R. James DeRose III
   Marvin L. Frank (MF1436)           Gregory T. Casamento
   Asher Hawkins (AH2333)
                                      Brookfield Place
   370 Lexington Avenue, Suite 1706   200 Vesey Street, 20th Floor
   New York, NY 10017                 New York, New York 10281
   Telephone: (212) 682-1853          Tel. (212) 415-8600
   Facsimile: (212) 682-1892          Fax. (212) 303-2754
   gfrank@frankllp.com                rderose@lockelord.com
   mfrank@frankllp.com
   ahawkins@frankllp.com              J. Matthew Goodin
                                      111 South Wacker Drive, Suite 4100
   Attorneys for                      Chicago, IL 60606
   PLAINTIFFS AND THE CLASSES         (312) 443-0700
                                      jmgoodin@lockelord.com

                                      Attorneys for Defendants
                                      NATIONAL COLLEGIATE STUDENT LOAN
                                      TRUSTS 2004-2, 2006-4, 2007-2 AND
                                      2007-3


   RIVKIN RADLER LLP                  SESSIONS, FISHMAN, NATHAN
                                      & ISRAEL
    /s/ Carol A. Lastorino
   Carol A. Lastorino                  /s/ Morgan I. Marcus
                                      Morgan Ian Marcus
   926 RXR Plaza
   Uniondale, New York 11556-0926     141 W. Jackson Boulevard, Suite 3550
   Tel. (516) 357-3101                Chicago, Illinois 60604
   Fax. (516) 357-3333                Tel: (312) 578-0985
   Carol.Lastorino@rivkin.com         Fax: (877) 334-0661
                                      mmarcus@sessions.legal
   Attorneys for Defendant
   FORSTER & GARBUS, LLP              Attorneys for Defendants
                                      TRANSWORLD SYSTEMS, INC. AND
                                      EGS FINANCIAL CARE INC.
